DETAILED ACTION
Claim Objections
1.	The numbering of claims is not accordance with 37 CFR 1.126, which requires the original numbering of the claims to be numbered consecutively beginning with the number next following the highest numbered previous claim. Misnumbered claims 6, 7, and 8 have been renumbered 5, 6, and 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3. 	Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 6 recites the limitation "toy characters" in line 1. It is unclear if the “toy characters” are the same “an animal or other character depiction” recited previously in claim 1 or are additional toy characters.
	
4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claim 1-3, 5, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bentz (US Patent Publication 2020/0296931) in view of Watts et al. (US Patent Publication 2021/0112777), Markham et al. (US Patent Publication 2012/0145089), and Millward (US 2020/0085016).  
	a. Regarding claim 1, Bentz teaches a pet toy comprising a single length of nylon or poly rope 20 woven through a plush fabric outer body in the shape of an animal or other character depiction [FIG. 5]; open turned construction channels located in the top of the plush body and a loop of rope extending from the top or head of the plush body [a loop of nylon rope may be affixed to a portion of the toy and sewn using inside seams for strength, claim 6]; and feet of the character which can contain squeakers 50 or crinkle material [a squeaker 50 may be placed inside the head of the toy as well at the end of the feet of the toy [0023]].
	Bentz does not specifically teach open turned construction channels located in the bottom of the plush body and two piece turned construction forming turned open channels or slits though which the rope weaves. Watts teaches open turned construction channels located in the bottom of the plush body [A limb or leg section 30 is turn seam constructed inside the body of the character and will contain sections of plastic that will create a “crinkling” sound when the pet chews or tugs on the limbs [0018]] and two piece turned construction forming turned open channels or slits though which the rope weaves [The section of rope at the head of the elf is sewn into the plush head with a turned seam construction wherein the head and rope section remain connected together during movement when the loop of rope is pulled. The rope at the feet of the character 40 is allowed to slide through and from the legs wherein the rope is not sewn to the plush [0024]] for the purpose of providing a plush and fabric animal shaped toy with sections of rope that extend out from the body of the toy sewn using a turned seam construction for strength.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Bentz to include open turned construction channels and two piece turned construction forming turned open channels or slits though which the rope weaves as taught by Watts because doing so would have provided a plush and fabric animal shaped toy with sections of rope that extend out from the body of the toy sewn using a turned seam construction for strength.  
[FIG. 5 is a partial cross sectional view of FIG. 4 showing the configuration of the rope within the fabric cover [0022]] for the purpose of providing a pet toy with rope support configurations along the length of the body and covered by an exterior plush component of the pet toy and one or more of the free ends of the strands of rope material may also protrude beyond the plush component to provide a robust structure for biting and tugging that can aid in dental cleaning. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Bentz in view of Watts to include the rope weaves along the length of the plush body as taught by Markham because doing so would have provided a pet toy with rope support configurations along the length of the body and covered by an exterior plush component of the pet toy and one or more of the free ends of the strands of rope material may also protrude beyond the plush component to provide a robust structure for biting and tugging that can aid in dental cleaning.  
Bentz in view of Watts and Markham does not specifically teach a single knot at the end of the rope.  Millward teaches a single knot at the end of the rope [the tail end 30 of the rope may be knotted [0027] FIG. 9] for the purpose of providing a pet toy which has a knotted tail end of the rope for a pet or owner to tug and that can aid in dental cleaning.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Bentz in view of Watts and Markham to include a single knot at the end of the rope as taught by Millward because doing so would have provided a pet toy which has a knotted tail end of the rope for a pet or owner to tug and that can aid in dental cleaning.  
b. Regarding claim 2, Bentz in view of Watts, Markham, and Millward teaches (references to Bentz) a pet toy as in claim 1 wherein rope 20 is a single piece.  
c. Regarding claim 3, Bentz in view of Watts, Markham, and Millward teaches (references to Bentz) a pet toy as in claim 1 wherein rope 20 weaves through the head or top of the character [plush body 10 has a looped rope portion 20 sewn to one end of the toy (here the head) [0022]] through open turned construction channels which allow the rope to move freely through the channels but not being [a loop of nylon rope may be affixed to a portion of the toy and sewn using inside seams for strength, claim 6].
d. Regarding claim 5, Bentz in view of Watts, Markham, and Millward teaches (references to Millward) a pet toy as in claim 1 wherein the end of the single rope piece is once knotted and will thus prevent the rope from slipping through the channels in the body of the toy [the tail end 30 of the rope may be knotted [0027] FIG. 9], and wherein the section of rope below the knot is frayed [FIG. 9] to provide a dental chewing section which will clean pet teeth during chewing but will not further fray above the knot [Please note this is an intended use limitation and the frayed section of rope below the knot is capable of providing a dental chewing section which will clean pet teeth during chewing]. 
e. Regarding claim 6, Bentz in view of Watts, Markham, and Millward teaches (references to Watts) a pet toy as in claim 1 wherein toy characters can have feet or other appendages turn seamed constructed to the plush body and which appendages can contain crinkle material to entice a pet [A limb or leg section 30 is turn seam constructed inside the body of the character and will contain sections of plastic that will create a “crinkling” sound when the pet chews or tugs on the limbs [0018]].
Bentz in view of Watts, Markham, and Millward teaches (references to Bentz) a pet toy as in claim 1 wherein toy characters can have feet or other appendages turn seamed constructed to the plush body and which appendages can contain squeakers 50 to entice a pet [a squeaker 50 may be placed inside the head of the toy as well at the end of the feet of the toy [0023]].

7. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bentz (US Patent Publication 2020/0296931) in view of Watts et al. (US Patent Publication 2021/0112777), Markham et al. (US Patent Publication 2012/0145089), Millward (US 2020/0085016), and Decker (US 724,822).
a. Regarding claim 4, Bentz in view of Watts, Markham, and Millward teaches (references to Markham) a pet toy as in claim 1 wherein the weaving of the single piece of rope traverses across the plush body of the toy from side to side in the body but is not removable therefrom [FIG. 5 is a partial cross sectional view of FIG. 4 showing the configuration of the rope within the fabric cover [0022]].
Bentz in view of Watts, Markham, and Millward does not specifically teach the rope traverses across the plush body of the toy in a shoelace configuration. Decker teaches rope E traverses across the [eyelets disposed along an unsewed portion of the front seam, a ribbon or tape laced therethrough, claim 1, FIG. 1] for the purpose of providing a cheap, durable toy with a rope that traverses across the plush body of the toy in an ornamental shoelace configuration to render the toy more attractive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Bentz in view of Watts, Markham, and Millward to include the weaving of the single piece of rope traverses across the plush body of the toy in a shoelace configuration as taught by Decker because doing so would have provided a cheap, durable toy with a rope that traverses across the plush body of the toy in an ornamental shoelace configuration to render the toy more attractive.  

8. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Markham et al. (US Patent Publication 2012/0145089), Bentz (US Patent Publication 2020/0296931), Watts et al. (US Patent Publication 2021/0112777), and Decker (US 724,822).
a. Regarding claim 7, Markham teaches a pet toy wherein a single length of rope is woven through a plush fabric outer body 12 in the shape of an animal or other character depiction via channels located in the top and bottom of the plush body wherein a loop of rope 28 extends from the head and weaves through the body and wherein the rope ends in a loop 30 extruding from an open channel in the bottom of the toy [FIG. 8].
 Markham does not specifically teach nylon or poly rope. Bentz teaches nylon or poly rope [a loop of nylon rope may be affixed to a portion of the toy and sewn using inside seams for strength, claim 6] for the purpose of providing an inexpensive and readily available rope material with strength to allow either a pet or a user to grasp and be able to pull the toy. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Markham to include nylon or poly rope as taught by Bentz because doing so would have provided an inexpensive and readily available rope material with strength to allow either a pet or a user to grasp and be able to pull the toy.
[A limb or leg section 30 is turn seam constructed inside the body of the character and will contain sections of plastic that will create a “crinkling” sound when the pet chews or tugs on the limbs [0018]; The section of rope at the head of the elf is sewn into the plush head with a turned seam construction wherein the head and rope section remain connected together during movement when the loop of rope is pulled. The rope at the feet of the character 40 is allowed to slide through and from the legs wherein the rope is not sewn to the plush [0024]] for the purpose of providing a plush and fabric animal shaped toy with sections of rope that extend out from the body of the toy sewn using a turned seam construction for strength.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Markham in view of Bentz to include open turned construction channels located in the top and bottom of the plush body as taught by Watts because doing so would have provided a plush and fabric animal shaped toy with sections of rope that extend out from the body of the toy sewn using a turned seam construction for strength.
Markham in view of Bentz and Watts does not specifically teach a loop of rope extends from the head and weaves through turned open channels or slits crisscrossing the body. Decker teaches a loop of rope extends from the head and weaves through turned open channels or slits crisscrossing the body [eyelets disposed along an unsewed portion of the front seam, a ribbon or tape laced therethrough, claim 1, FIG. 1] for the purpose of providing a cheap, durable toy with a rope that traverses across the plush body of the toy in an ornamental shoelace configuration to render the toy more attractive. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pet toy taught by Markham in view of Bentz and Watts to include a loop of rope extends from the head and weaves through turned open channels or slits crisscrossing the body as taught by Decker because doing so would have provided a cheap, durable toy with a rope that traverses across the plush body of the toy in an ornamental shoelace configuration to render the toy more attractive.  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643